DETAILED ACTION
	This is a Notice of Allowance for application 16/763,696. Receipt of the RCE, amendments, and arguments filed on 11/29/2021 is acknowledged.
Claims 1-19 are pending.
Claims 1-19 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/29/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Taylor on 12/16/2021.
The application has been amended as follows: 

 

a first structural member (100),
a second structural member (200), and
a lock plate (300);
each of the first structural member (100) and the second structural member (200) extending along a longitudinal direction and having:
	a first portion (102, 202) which extends along the longitudinal direction in a first plane;
	a second portion (103, 203) which extends away from the first portion (102, 202) and which extends along the longitudinal direction in a second plane at an angle to the first plane;
the first portion (102, 202) of the first structural member (100) and second structural member (200) being provided with:
	an engagement feature (102, 204) configured to interlock with a compatible engagement feature (304) provided on the lock plate (300) of the structural assembly,
	wherein the engagement feature (104, 204) of each structural member (100, 200) is provided as a tooth member (150, 250) which extends from [[an]] a longitudinal edge of the first portion (102, 202), the tooth members (150, 250) and each structural member (100, 200) being integrally formed out of a respective single piece of material; and
the second portion (103, 203) of the first structural member (100) and second structural member (200) being provided on a longitudinal end face with:
, 100) on the other structural member (100, 200) such that the longitudinal directions of the structural members (100, 200) are aligned.--;

Amend line 2 of claim 3 to define --from the [[side]] longitudinal edge of the first--;

	Amend line 3 of claim 4 to define --the longitudinal edge--;

	Amend claim 19 to define --A first structural member (100, 200) for a structural assembly (10), the first structural member configured for engagement with a second structural member (200) via a lock plate (300);
the first structural member (100) extending in a longitudinal direction and having:
	a first portion (102) which extends along the longitudinal direction in a first plane;
	a second portion (103) which extends away from the first portion (102) and which extends along the longitudinal direction in a second plane at an angle to the first plane;
the first portion (102) of the first structural member (100) being provided with:
	an engagement feature (104) configured to interlock with a compatible engagement feature (304) provided on the lock plate (300),
	wherein the engagement feature (104) is provided as a tooth member (150) which extends from [[an]] a longitudinal edge of the first portion (102), the tooth member the first structural member (100) being integrally formed out of a single piece of material; and
the second portion (103) of the first structural member (100) being provided on a longitudinal end face with:
	seating features (106) configured to seat compatible seating feature (206) of the second structural member (200) to seat one of the structural members (200, 100) on the other structural member (100, 200) such that the longitudinal direction of the first structural member (100) is aligned with or at an angle to a longitudinal direction of the second structural member (200).--.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art inventions of Lake (WO 2016/141406) and Hiragaki (U.S. Publication 2014/0083042) cannot be interpreted to comprise of structural members which include a first portion that extends in a first plane with a tooth member that extends from a longitudinal edge of the first portion and it would be impermissible hindsight as well as render the invention inoperable for its intended purpose if one were to add such features within Lake or Hiragaki in order to meet each and every feature of the claimed invention as presently defined.
Wait (U.S. Patent 1,662,769) discloses structural members #12 and #13 which comprise of teeth and recesses #22 and #21 formed on longitudinal edges of flanges of the structural members. However, such structural members do not comprise of seats formed on a second portion thereof which are to seat with one another in order to align or extend the longitudinal directions of the structural members with respect to one another, where such structural members instead require a third member #10 in order to form the final structure. Wait could only be modified through impermissible hindsight to meet each and every feature of the claimed invention, where such modifications would also render the invention of Wait inoperable for its intended purpose.
Wait ‘729 (U.S Patent 1,662,729) similarly discloses structural members #10 and #11 which are configured to extend at a 90 degree angle with respect to one another, where member #11 comprises of recesses #25 to form teeth in longitudinal edges thereof which are to engage projections #16 at the longitudinal edge of the other structural member #10. Furthermore, the longitudinal end of the flange of the second member #10 comprises of seating features that are to engage the first member #12 to form the connection. However, the first member #12 is not disclosed as comprising of such seating features which are configured to engage the seating features of the second member and it would be impermissible hindsight as well as render the invention inoperable for its intended purpose to modify the invention of Wait ‘729 to meet each and every feature of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635